Citation Nr: 0501324	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for asbestos related lung 
disease, claimed as secondary to asbestos exposure.

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as nerve damage due to exposure 
to lead based paints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision denied service connection for a lung 
disorder, claimed as due to asbestos exposure, and peripheral 
neuropathy, claimed as due to exposure to lead based paint.

The Board remanded the claim in February 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show a current 
diagnosis of asbestosis or any other asbestos related lung 
disorder.

3.  The evidence of record does not reasonably show that the 
veteran's peripheral neuropathy is etiologically related to 
lead based paint exposure during service.


CONCLUSIONS OF LAW

1.  An asbestos related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in July 
2001, May 2003, and July 2003 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in July 2001 before 
the June 2002 RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the May 2003 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "we await any medical evidence and 
information in connection with your appeal issues that you 
want to provide."  The RO then stated that the veteran could 
help VA with his claim by providing "any documentation and 
additional evidence that will support your claim."  As stated 
above, the veteran submitted a statement that same month 
asserting he had no additional evidence to submit.  Thus, the 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error. 
38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at a hearing held at 
the RO in December 2002.  He was afforded a VA examination, 
and the examination report includes an opinion regarding the 
nature and etiology of his disabilities.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The Board notes that the veteran's service 
medical records are no longer associated with the file.  A 
review of the record indicates that such records were 
requested by the RO and considered in the original rating 
action.  In this instance, for reasons set forth below, the 
service medical records are not dispositive of the issues 
currently on appeal.  Accordingly, it is not necessary at 
this time to locate such records in order to render a 
decision on these issues.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for a Lung Disorder

Factual Background

Service personnel records indicate that the veteran served on 
two naval ships during his period of active duty.  According 
to these records, the U.S. Navy noted that the veteran's 
asbestos exposure was minimal.

A February 1996 private chest x-ray was interpreted by a 
radiologist as showing pleural thickening bilaterally with 
previous asbestos exposure indicating asbestos related 
disease.

Private treatment notes from February 2000 through April 2000 
refer to a history of asbestosis.

A May 2002 VA examination report noted that the veteran's 
claims folder was reviewed in addition to the veteran's VA 
medical records.  The examiner referred to the veteran's 
February 1996 private chest x-ray, which was interpreted as 
showing pleural thickening that indicated asbestos related 
disease.  He noted there was no supporting documentation that 
would support or refute this report.  The veteran currently 
reported vague and slight dyspnea.  He denied any wheezing, 
chronic cough, chronic sputum production, frequent 
infections, and pleuritic or other chest pain.  The examiner 
noted that, at that time, there was no definite diagnosis of 
lung disease, but chronic obstructive pulmonary disease was 
suspected.  The examiner requested a CT scan of the chest and 
noted that "unless that shows more evidence than has been 
cited so far, supported by pulmonary function study evidence, 
it is very unlikely that [the veteran] has asbestosis."

An addendum to the May 2002 VA examination report, dated 
later in May 2002, noted that the veteran's pulmonary 
function tests were invalid, but suggested possible 
restrictive disease, which was compatible with the veteran's 
obesity.  The CT scan of the chest was interpreted as showing 
no signs of asbestosis.  The examiner concluded that there 
was no evidence of asbestosis or other lung disease.

A June 2002 private treatment note reported a history of 
chronic airway obstruction.  A diagnosis of chronic 
obstructive pulmonary disease with no symptoms was noted.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  He testified that he served 
aboard ships during active duty.  He reported he was 
diagnosed with asbestos related lung disease in February 
1996.  He stated that he may have been exposed to asbestos 
after service, but his exposure and related problems started 
in service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).  The most common disease 
is interstitial pulmonary fibrosis (asbestosis). Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum, 
lung cancer and cancers of the gastrointestinal tract. M21- 
1, Part VI, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease. M21-1, Part VI, 7.21(c).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc. M21-1, Part VI, 7.21(b)(1).  The 
relevant factors discussed in the manual must be considered 
and addressed by the Board in assessing the evidence 
regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, the clinical evidence of record indicates 
by a clear preponderance that the veteran does not have a 
current disability for which service connection may be 
granted.  Private treatment notes from February through April 
2000 reflect a reported history of asbestosis, but no 
treatment for such disorder.  Nor do these treatment notes 
contain findings or documentation related to the diagnosis of 
such disorder.  The Board notes the February 1996 private x-
ray report that referred to asbestos related lung disease.  
However, as noted by the May 2002 VA examiner, there is no 
supporting documentation regarding this x-ray report of 
record that either supports or refutes the interpretation 
noted in this report.  In this regard, the May 2002 VA 
examination report addendum noted that his clinical findings 
did not support a diagnosis of asbestos or any other lung 
disorder.  A possible restrictive disease of the lungs was 
noted, which was attributed to obesity.  In the absence of a 
clinically documented disability that is showns to be 
consistent with inservice asbestos exposure, service 
connection for an asbestos related lung disorder is denied.

III.  Service Connection for Peripheral Neuropathy

Factual Background

Private treatment notes from February to April 2000 reflect 
treatment for sensory peripheral neuropathy of the feet and 
legs.

A May 2002 VA examination report noted that the examiner 
reviewed the claims folder and the veteran's VA medical 
records.  The veteran reported paresthesias and numbness in 
both feet and sometimes in the right leg.  The veteran 
reported that he initially noted the symptoms in the early 
1990's.  The examiner noted that the veteran had been 
diagnosed with diabetes.  He also indicated that the veteran 
reported being a heavy beer drinker until 1997.  The examiner 
noted that the veteran's peripheral neuropathy was 
"primarily sensory, whereas peripheral neuropathy secondary 
to lead toxicity is almost entirely a motor neuropathy.  [The 
veteran's] neuropathy is much more compatible with diabetes 
and/or the heavy alcohol history."

An addendum to the May 2002 VA examination report, dated 
later in May 2002, noted that the EMG confirmed peripheral 
polyneuropathy and tarsal tunnel syndrome.  The examiner 
indicated that the peripheral neuropathy was secondary to the 
veteran's history of alcohol use.

The veteran testified before a hearing officer at a hearing 
held at the RO in December 2002.  He stated that he was 
exposed to lead based paint while spray painting on ships 
during service.  He also noted that he was exposed to lead 
based paint for several years after service.  He testified 
that his peripheral neuropathy was diagnosed by private 
physicians who noted it could be attributed to lead based 
paint exposure.

Analysis

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
peripheral neuropathy of the feet and legs.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the only opinion regarding the etiology of the 
veteran's current disorder is the May 2002 VA examination 
report and the addendum to the May 2002 VA examination 
report.  Both reports note that the veteran's peripheral 
neuropathy is sensory neuropathy.  The May 2002 VA 
examination report notes that "peripheral neuropathy 
secondary to lead toxicity is almost entirely a motor 
neuropathy.  [The veteran's] neuropathy is much more 
compatible with diabetes and/or the heavy alcohol history."  
The May 2002 addendum to the VA examination report notes that 
the veteran's diagnosed peripheral neuropathy is secondary to 
alcohol use.  Accordingly, in the absence of evidence linking 
the veteran's diagnosis to lead based paint exposure, service 
connection for peripheral neuropathy is denied.


ORDER

Entitlement to service connection for asbestos related lung 
disease, claimed as secondary to asbestos exposure, is 
denied.

Entitlement to service connection for peripheral neuropathy 
in the feet and legs, claimed as nerve damage due to exposure 
to lead based paints, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


